Citation Nr: 1439813	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis and chondromalacia of the left knee. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a left knee disability, assigning a 10 percent rating effective August 28, 2009, and declined to reopen the Veteran's service connection claim for a right knee disability. 

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's service-connected left knee disability has been manifested by slight recurrent subluxation and lateral instability. 

2. The Veteran's left knee arthritis and chondromalacia have been manifested by subjective complaints of pain and objective evidence of limited flexion, at most, to 120 degrees. 

3. In an unappealed decision, dated in August 2004, the RO denied a claim for service connection for a right knee disability.  

4. Evidence received since that August 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability. 



CONCLUSIONS OF LAW

1. The criteria for a separate disability rating of 10 percent, but no higher, for left knee subluxation, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013). 

2. The criteria for a rating in excess of 10 percent for left knee arthritis and chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2013); Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262, 5263 (2013).

3. The August 2004 decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013). 

4. New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for a left knee disability represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a December 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.

Additionally, the Veteran was afforded a VA examination in November 2009 to evaluate the severity of his service-connected left knee disability.  The Board finds that the VA examination was adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for a right knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

II. Increased Rating

The Veteran is seeking an increased rating for a left knee disability.  The current appeal arises from a service connection claim received at the RO in December 2009.  Service connection was granted for "osteoarthritis and chondromalacia of the left knee (previously evaluated as patellafemoral degenerative joint disease)" in a December 2009 rating decision with a 10 percent rating assigned pursuant to Diagnostic Code 5014-5260 effective August 28, 2008. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

The Veteran's knee disability has been rated under Diagnostic Code 5014-5260, and is thus evaluated on the basis of residuals under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.20, 4.27 (2013).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

For the reasons set forth below, the Board finds that while the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected left knee osteoarthritis under the applicable rating criteria for limitation of flexion (Diagnostic Code 5260), or even a separate compensable rating for extension (Diagnostic Code 5261), a separate 10 percent rating for slight subluxation under Diagnostic Code 5257 is warranted.

In regard to limitation of motion, in order to warrant a scheduler evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of either flexion or extension to 30 and 15 degrees, respectively.  VA treatment and an examination report, namely the November 2009 VA examination and November 2011 VA treatment record, reflect that the left knee flexion was limited, at most, to 120 degrees.  See November 2011 VA treatment record.  The Veteran also demonstrated full extension of the left knee throughout the appeal period.  See November 2009 VA examination.  Thus, as flexion and extension of the left knee have not been limited to anywhere near 30 or 15 degrees or less, respectively, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260 or 5261.  In addition, as flexion and extension of the left knee have not been shown to have been limited to 45 and 10 degrees even with consideration of painful motion and the Veteran's use of braces on his knees, separate ratings for limitation of flexion and extension of the left knee are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  In a June 2011 VA treatment record the Veteran reported knee pain, with symptoms increasing with activity.  Additionally, during a November 2011 VA treatment, the Veteran reported his knee pain worsened after 2003 and he wears off loader braces and uses crutches.  He works maintenance and contended that he has difficulty squatting, crawling, stair climbing, and walking for prolonged periods.  The Board finds that the currently assigned 10 percent rating for his left knee osteoarthritis and chondromalacia under Diagnostic Code 5260 properly compensates him for the extent of functional loss resulting from symptoms like painful motion. 

Again, the Board emphasizes that the Veteran presented with flexion of the left knee limited, at most, to 120 degrees, which is 75 degrees short of the criteria needed for a higher 20 percent rating for limitation of flexion and he has had full extension.  Thus, the Board finds that the ratings herein upheld and assigned for the service-connected left knee disability are proper considering the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca. 

Nor have there been any medical findings of ankylosis of the left knee, dislocation or removal of the semilunar cartilage of the left knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee under Diagnostic Codes 5256, 5258, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2013).

A separate rating may be assigned for instability/subluxation under DC 5257. 

A July 2009 VA treatment record noted an MRI revealed that the Veteran's left knee had tricompartmental degenerative changes with mild medial subluxation of the distal femur relative to the tibia.  A November 2011 VA treatment provider opined that the Veteran had lateral subluxation of the patella in the left knee.  Although the Veteran in a November 2009 VA examination denied subluxation, affording the Veteran all reasonable doubt in his favor, the Board finds these symptoms to be indicative of at least some minimal subluxation, to the level of "slight" subluxation, therefore, a 10 percent under Diagnostic Code 5257 is warranted.  

Although the Veteran reported instability affects both knees and he has nearly fallen on several occasions during his November 2009 VA examination, the Board finds the Veteran does not have subluxation or instability approximating a moderate or severe level.

A November 2009 VA examiner noted that the Veteran denied heat, redness, dislocation, swelling, stiffness or locking, and complains of weakness in both legs.  Both the Lachman and McMurray test were negative.  The anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, and lateral collateral ligament were intact.  

A February 2010 VA treatment record found the Veteran was negative for varus valgus laxity.  A November 2011 VA treatment record also noted the Veteran was negative for varus valgus laxity.  Thus, the record reflects no finding of instability and is absent of any showing of any symptomatology that might approximate moderate or severe subluxation. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the first Thun element is not satisfied. The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain and instability, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension). 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.  Therefore, referral for an extraschedular rating is not warranted.

The evidence thus weighs against a finding that the Veteran is entitled to an initial disability rating in excess of 10 percent for osteoarthritis and chondromalacia of the left knee.  Moreover, resolving reasonable doubt in the Veteran's favor, a 10 percent rating, but no higher, for slight subluxation of the left knee is warranted.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. At 53-56.

III. New and Material Evidence

The Veteran filed his original service connection claim for a right knee disability in February 2004.  The claim was denied in an August 2004 rating decision on the basis that there was no evidence of a relationship between the Veteran's right knee pain which occurred in service and his current right knee condition.  The Veteran was notified of this decision and his right to appeal it in August 2004.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the August 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence added to the record since the last final denial includes VA treatment records and private medical records, including a November 2009 VA examination where the examiner observed that the Veteran's gait was mildly antalgic, and a February 2010 VA treatment record that found the Veteran had antalgic gait.  

The Board finds that this evidence is new in that it was not associated with the claims file prior to the August 2004 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Specifically, it relates to the assertion of whether the Veteran's service-connected left knee disability has caused or aggravated a right knee disability.

The Veteran's representative asserts in a June 2014 appellant brief that the Veteran's right knee disability warrants service connection to include as secondary to his service-connected left knee disability because his right knee is permanently aggravated from overuse and altered gait caused from his service-connected left knee.  This new information meets the low standard of Shade by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Accordingly, his claim for a right knee disorder will be reopened.


ORDER

An initial rating in excess of 10 percent for left knee osteoarthritis and chondromalacia is denied. 

A separate rating of 10 percent, but no greater, for left knee subluxation, is granted.  

New and material evidence to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder, has been received; to this extent, the appeal is granted.


REMAND

The Board finds that additional development is necessary to adjudicate the remaining claim on appeal. 

The Veteran's representative asserted in a June 2014 appellate brief that the Veteran has a right knee disability that warrants service connection to include as secondary to his service-connected left knee disability because the Veteran has permanently aggravated his right knee from overuse and his altered gait caused from his service-connected left knee. 

A November 2009 VA examiner observed the Veteran's gait was mildly antalgic, and February 2010 VA treatment record assessed the Veteran with antalgic gait.  In view of the above, the Board finds that an addendum medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.  The VA addendum opinion ordered below shall address the question of whether it is at least as likely as not that the Veteran's altered gait was caused by his service connected left knee disability, and if so, whether the altered gait caused or aggravated any right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records since November 2011. 

2. Following the above development, obtain an addendum opinion, to address the following questions:

whether it is at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's right knee disability was aggravated (chronically worsened beyond the normal progression) by the Veteran's service-connected left knee disability, specifically whether his service-connected left knee aggravated his right knee from overuse and altered gait.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: Aggravation means that the disease was chronically worsened beyond the normal progression by the service-connected disability rather than resulting in temporary or transient symptoms.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
3. Upon completion of the above-requested development, the AOJ should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


